Citation Nr: 0303082	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  It is noted that the veteran originally requested a 
hearing before the Board in his VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in June 2002.  In July 2002, 
however, the veteran specifically withdrew his request for a 
hearing and requested that the issue on appeal be decided on 
the record.  Accordingly, the issue on appeal is properly 
before the Board for adjudication as the veteran's July 2002 
correspondence successfully withdrew the pending request for 
a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is diagnosed as having chronic paranoid 
schizophrenia.  The first evidence of a psychiatric disorder 
is dated in January 1973, and makes no reference to the 
veteran's naval service that ended honorably in 1946.

3.  The veteran did not have a psychiatric disorder before or 
during service and does not currently have a psychiatric 
disorder that began as a consequence of service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in, aggravated by, or 
caused by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a letter dated in February 2001.  The Board finds 
that the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim and of the 
responsibilities of the parties in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining all available medical evidence.  It 
appears that all known and available medical records relevant 
to the issue on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  As the Board will address 
further below, there is no evidence entitled to any probative 
weight indicating that any manifestation of the disability 
for which service connection is claimed was present until 
decades after service.  The available medical evidence places 
the onset of the disability a great many years after service.  
The record contains a VA examination in 1984 that failed to 
elicit any indication that the psychosis was related in any 
way to active service.  The history recorded 
contemporaneously indicated the onset of the disorder was in 
the 1970's.  Accordingly, neither a further VA examination 
nor a VA medical opinion is necessary to decide this matter.  

Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was given the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  As noted above, the veteran 
specifically withdrew his request for a hearing in July 2002.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection may also be granted for a preexisting 
disease that was aggravated by active service.  A preexisting 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

And, service connection may be granted on a presumptive basis 
for certain chronic diseases, including psychoses, under 
38 C.F.R. § 3.309(a).  Because psychoses are chronic 
diseases, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in June 1946, in order 
for service connection to be granted on a presumptive basis 
the evidence must show that a psychosis manifest to a degree 
of ten percent by June 1947.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The evidence of record reveals that the veteran served 
honorably in the United States Navy from September 1944 to 
June 1946.  His entrance examination in September 1944 showed 
no signs of disability.  Psychiatric examination was normal.  
The veteran did not report any history of psychiatric illness 
and attested to the fact that he was not concealing any 
disease. 

The veteran did not make any complaints of psychiatric 
illness during his period of active service and there is no 
evidence of treatment for a psychiatric illness during 
service.  Upon discharge examination in June 1946, there was 
no recorded history of complaints or treatment for a 
psychiatric disorder.  There were no findings of psychiatric 
illness, there were no findings of disqualifying defects, and 
the veteran was honorably discharged from the naval service.

The veteran submitted an application for VA pension benefits 
in June 1973.  Accompanying this application was a medical 
statement from a private physician dated in January 1973.  
The physician reported that he had treated the veteran for 
schizophrenia, that the veteran had a history of psychiatric 
hospitalization, and that the veteran had continued to 
deteriorate over the three years of psychiatric treatment 
with this physician.  

In June 1984, the veteran underwent VA psychiatric 
examination and related a history of having had a nervous 
breakdown in 1971.  He made absolutely no mention of either a 
pre-service psychiatric illness or of psychiatric problems 
during service or within the first year thereafter.  
Following a complete evaluation, the examiner diagnosed 
chronic paranoid schizophrenia.  This diagnosis was not 
related to the veteran's period of active service by the VA 
examiner.

The veteran now seeks entitlement to service connection for 
paranoid schizophrenia, asserting most recently that his 
psychiatric disorder existed prior to his period of active 
service with worsening during service.  

VA treatment records show that the veteran is treated with 
medication for chronic paranoid schizophrenia.  Additionally, 
in March 2000, a VA physician reported that the veteran had 
suffered with schizophrenia for many years and was not 
expected to substantially improve.  The physician did not 
relate the veteran's psychiatric disorder to his period of 
active service.

The veteran submitted a letter to VA in June 2002, along with 
a copy of a letter written by him to President Ronald Reagan 
in November 1985.  In these letters, the veteran recounts 
alleged experiences during his period of active service.  The 
letters do not contain, however, reference to psychiatric 
complaints and/or treatment prior to service, during service, 
or within one year of discharge from service.  Moreover, the 
Board must respectfully point out that even assuming the 
record now contained any lay evidence suggesting the presence 
of psychiatric manifestations prior to, during or at any 
point prior to about 1970, that evidence would be entitled to 
virtually no probative value as it would be in contradiction 
to the negative findings recorded at separation from service 
and the statements of medical history provided when the 
disability was first manifest.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a psychiatric illness prior to his 
period of active service.  Accordingly, there is no evidence 
of aggravation of a preexisting disability.  The Board also 
finds that the veteran's current psychiatric disability did 
not begin in service or within one year of his discharge from 
service as the first evidence of a psychiatric illness is a 
private medical report dated in January 1973, which 
references only a three year history of psychiatric illness.  
Furthermore, because none of the medical evidence of record 
even remotely suggests that the veteran's current diagnosis 
of chronic paranoid schizophrenia is a consequence of his 
period of service, the Board must deny the veteran's request 
for entitlement to service connection for paranoid 
schizophrenia.


ORDER

Service connection for paranoid schizophrenia is denied.


	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

